Citation Nr: 0943710	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-15 830	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM), to include as secondary to in-service herbicide 
exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of all four extremities, claimed as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to May 
1968, including a one-year tour of duty in Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied the appellant's claim of 
entitlement to service connection for diabetes mellitus, as 
well as his claim for peripheral neuropathy of his 
extremities secondary to diabetes mellitus.

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.


FINDINGS OF FACT

1.  Service personnel records reflect that the appellant was 
stationed in the Republic of Vietnam during active service 
from May 1967 to May 1968.

2.  It is at least as likely as not that the appellant has 
diabetes mellitus type 2 which is attributable to his active 
military service.

3.  The appellant has been diagnosed with peripheral 
neuropathy in each of his extremities, and that peripheral 
neuropathy is due to his now service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for service connection for diabetes 
mellitus type 2, to include as due to Agent Orange exposure, 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Service connection is warranted for peripheral neuropathy 
of both upper extremities and both lower extremities 
secondary to the service-connected type 2 diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Service Connection Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is seeking an award of service connection for 
diabetes mellitus which he claims is due to his exposure to 
herbicide agents in Vietnam.  The appellant served in Vietnam 
between May 1967 and May 1968; he earned the Combat 
Infantryman's Badge (CIB).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases, including diabetes mellitus, will be 
considered to have been incurred in service if manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service even though there is no 
evidence of such disease during service.  38 C.F.R. § 3.307.  
In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In addition, service connection can be presumed if a veteran 
was exposed to Agent Orange or other herbicide agents during 
active service.  Presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 

Presumptive service connection for these disorders as a 
result of herbicide exposure is warranted if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Review of the appellant's service medical treatment records 
includes no mention of diabetes mellitus or any problem with 
elevated blood sugar during his active service.  The 
appellant underwent a service separation medical examination 
in May 1968; on physical examination, he was found to be 
clinically normal.  His urinalysis testing for glucose was 
also normal (negative) at that time.

The appellant testified at his August 2009 Travel Board 
hearing that he had initially been found to have an elevated 
blood sugar level during a pre-employment physical that took 
place in 1969.  He has indicated that he delayed seeking 
treatment and that when he did seek treatment, in 
approximately 1970, he was treated with an oral hypoglycemic 
agent (Diabinese).  

Review of the appellant's private medical records, dated 
between 1984 and 2005, indicates that the appellant had been 
a known diabetic for several years when he was treated for 
acute ketoacidosis in March 1984.  It was noted that the 
ketoacidosis was preceded by a flu infection.  A November 
1995 report from a neurologist indicates that the appellant 
had a previous medical history of diabetes mellitus since 
1969, and that his mother had been diagnosed with diabetes.  
Records from one provider dated between 1997 and 2005 show 
that the appellant had been diagnosed with diabetes mellitus 
type 1 prior to January 2000; from January 2000 onward, the 
appellant was diagnosed with diabetes mellitus type 2.  An 
April 1999 note indicates that the appellant had been 
diagnosed with diabetes since 1969.  In January 2000, the 
appellant's physician evaluated the appellant to see if he 
could come off treatment with insulin.  The clinical 
assessment was insulin resistance and insulin deficiency.

The Veteran underwent a VA medical examination in April 2006.  
The examining physician reviewed the claims file and noted 
that the appellant's medical records contained diagnoses of 
both type 1 and type 2 diabetes mellitus.  The physician 
rendered a diagnosis of diabetes type 1, but did not provide 
any explanation or rationale for that diagnosis.

In a September 2007 report, a private registered nurse who is 
a certified legal nurse consultant (CLNC) opined that the 
appellant's diabetes mellitus was best classified as type 2.  
The nurse noted that, while the appellant's medical records 
did not provide an exact date for the onset of his diabetes 
mellitus, it appeared that he had been diagnosed in about 
1969 or 1970.  The nurse indicated that the appellant had 
initially been treated with oral hypoglycemic agents and that 
there was documentation of one instance of diabetic 
ketoacidosis (DK) in March 1984.  The nurse also noted that 
the appellant, after having been treated with insulin for a 
number of years, was restarted on an oral hypoglycemic agent 
in April 1995, when insulin was discontinued and Glyburide 
was prescribed by his private physician.  The appellant 
remained on Glyburide until June 1995, when he was put back 
on insulin.  The nurse noted that C-peptide testing, 
conducted in January 2000, indicated that the appellant's 
pancreas was no longer producing insulin.

The nurse stated that there were several reasons for her 
conclusion that the Veteran's diabetes mellitus is best 
classified as type 2.  First, the appellant was able to delay 
his initial treatment.  Second, diagnosis at a young age does 
not preclude a diagnosis of type 2.  Third, the appellant was 
initially prescribed oral medication.  Fourth, the appellant 
was able to briefly return to oral medication only in 1995.  
Finally, the appellant had been assessed with insulin 
resistance, which is a feature of diabetes mellitus type 2.

A registered nurse practitioner at a VA medical center 
provided a medical opinion, in April 2008, addressing the 
question of the Veteran's type of diabetes mellitus.  The 
nurse reviewed the appellant's claims file and concluded that 
it is less likely that the appellant had diabetes mellitus 
type 2.  She referred to VA endocrine notes dated in March 
and April of 2007 that contained diagnoses of diabetes 
mellitus type 1, and noted that a diagnosis of type 1 would 
be appropriate based on the appellant's age at initial 
diagnosis and his need for insulin near onset.  She indicated 
that type 1 diabetes is characterized by little or no insulin 
secretion and that the appellant's C-peptide testing, in 
October 2007, had demonstrated no insulin secretion.

In conjunction with that VA nurse practitioner report, a VA 
endocrinologist addressed six points about the identification 
and classification of diabetes mellitus.  The doctor stated 
that patients with diabetes mellitus type 1 require insulin 
to prevent DK; that a type 1 patient is not a candidate for 
oral hypoglycemic agents while a type 2 patient is such a 
candidate; and that a type 1 patient could not be taken off 
of insulin.  The doctor noted that distinguishing between a 
diagnosis of type 1 and type 2 is often difficult.  The 
doctor said that the evidence supporting a diagnosis of type 
1 includes young age at diagnosis; the patient not being 
overweight; and poor initial control with oral medications.  
The doctor also stated that patients with type 2 diabetes 
mellitus can experience DK.  The VA physician did not render 
any opinion as to whether or not the Veteran's diabetes 
mellitus was type 1 or type 2.

A follow-up report was subsequently submitted by the private 
nurse/CLNC in December 2008.  The nurse noted that it cannot 
be assumed that individuals diagnosed with diabetes mellitus 
30 years ago have type 1, and that type 2 diabetes mellitus 
can develop at any age, even during childhood.  The nurse 
further stated that neither the initiation of insulin therapy 
within a certain timeframe after diagnosis nor the absence of 
obesity precludes a diagnosis of type 2diabetes mellitus.  
The nurse noted that the appellant had been exposed to Agent 
Orange, that the C-peptide study was performed 30 years after 
the appellant's initial diagnosis, and that the appellant's 
one documented instance of DK was associated with a flu 
infection.  She provided citations to the current literature 
in support of her statements.  

Here, the Board finds that the evidence of record is in 
relative equipoise as to whether the appellant has type 1 or 
type 2 diabetes mellitus.  The Board observes that there is 
conflicting medical evidence in the record as to nature of 
the appellant's diabetes, specifically whether it is type 1 
or type 2.  Numerous private and VA reports show clinical 
impressions of type 1 diabetes mellitus, as well as diagnoses 
of type 2 diabetes mellitus.  Attributes of both type 1 and 
type 2 diabetes mellitus are found in the appellant's medical 
history and there are competent medical opinions on both 
sides of the question.  Therefore, a balance in the evidence 
is created.  Where there exists an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Veteran shall prevail upon the issue.  See 38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Thus, the Board finds that it is at least as likely as not 
that the appellant has type 2 diabetes mellitus.

In addition, the Board notes that there is no affirmative 
evidence to rebut the presumption that the appellant's type 2 
diabetes mellitus is attributable to his service in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii); 3.307(d).  Therefore, the 
Board finds that service connection for diabetes mellitus is 
warranted, resolving reasonable doubt in favor of the 
Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Thus, the 
appeal is granted.  See 38 U.S.C.A. §§ 1110, 1116, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.307.

As previously noted, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline 
level of severity of the non-service-connected condition and 
deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The present case predates 
the regulatory change.  Given what appear to be substantive 
changes, our analysis of secondary service connection in the 
present appeal considers the version of 38 C.F.R. § 3.310 in 
effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

Review of the medical evidence of record reveals a private 
treatment note, dated in March 2003, that states that there 
was evidence of polyneuropathy involving the appellant's 
distal lower extremities that was probably due to his 
diabetes.  The April 2006 report of VA examination includes 
the statement of the examining VA physician that the results 
of the appellant's nerve conduction studies (NCS) of the 
right arm and leg were positive for peripheral neuropathy 
that was consistent with diabetes mellitus.  The examiner 
further stated that the appellant had electro-diagnostic 
evidence for peripheral neuropathy in all four extremities 
that was more likely than not secondary to his diabetes 
mellitus.  A similar conclusion was rendered by the private 
nurse/CLNC in September 2007.

In weighing the evidence of record in the present case, the 
Board finds that the weight of the evidence supports the 
determination that the appellant's peripheral neuropathy of 
his four extremities is causally related to his service-
connected diabetes mellitus disability.  Therefore, service 
connection is warranted for the appellant's peripheral 
neuropathy of his extremities.


ORDER

Service connection for type 2 diabetes mellitus is granted.

Service connection for peripheral neuropathy of both arms and 
both legs is granted, as secondary to service-connected 
diabetes mellitus type 2.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


